DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 9, 2022 has been entered.
	In response, the applicant amended claims 1, 9, 25, and 34. Claim 7 was cancelled. Claims 1, 2, 4, 5, 9-12, 15, 16, 18-20, 23-25, 28, and 34 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	With respect to the rejection of claims 1, 2, 4, 5, 11, 12, 15, 16, 18-20, 23-25, 28, and 34 under 35 U.S.C. 101, Applicant has appropriately amended each of the dependent claims to incorporate the subject matter recited in dependent claim 7. The independent claims now recite at least one additional element which serves to integrate the abstract idea into a practical application of that idea (specifically, the requirement to form an assistant cluster between assistant instances resident on each of the set of devices and exchanging of device capabilities between the devices within the assistant cluster). The rejections of claims 1, 2, 4, 5, 11, 12, 15, 16, 18-20, 23-25, 28, and 34 under 35 U.S.C. 101 have been withdrawn.

	Applicant’s amendments, with respect to the rejections of claims 1, 2, 4, 5, 9-12, 15, 16, 18-20, 23-25, and 28 under 35 U.S.C. 103 have been fully considered and are persuasive. Claim 1 has been amended to recite elements previously recited in claim 34, which, in combination with the other limitations in claim 1, would not have been obvious to a PHOSITA at the effective filing date of the claimed invention. Specifically, the combination claim limitations along with the requirement to present the ranking of the set of user devices (which is required to be at least 2 

Allowable Subject Matter

Claims 1, 2, 4, 5, 9-12, 15, 16, 18-20, 23-25, 28, and 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Lynch et al. (U.S. PG Pub No. 2014/0164532, June 12, 2014 - hereinafter "Lynch”); Carey et al. (U.S. PG Pub No. 2018/0286391, October 4, 2018 - hereinafter "Carey”); Kennewick et al. (U.S. PG Pub No. 2018/0286391, October 4, 2018 - hereinafter "Carey”); Gupta et al. (U.S. PG Pub No. 2017/0357534 December 14, 2017 - hereinafter "Gupta”) Pratt et al. (U.S. PG Pub No. 2021/0103452 April 8, 2021 - hereinafter "Pratt”); Kumar et al. (U.S. PG Pub No. 2018/0039618, February 8, 2018); “Fandango lets moviegoers order tickets on Google Assistant” (Williams, Robert; published on May 7, 2018 at https://www.marketingdive.com/news/fandango-lets-moviegoers-order-tickets-on-google-assistant/522919/); 

Lynch discloses forming an assistant cluster between assistant instances resident on each of a set of devices and detecting a query for a group action by monitoring conversations between members of a group of people and determining an intent for the query and identifying user devices capable of fulfilling the group action and retrieving device capabilities and selecting a device to perform the group action and fulfilling the group action.
Carey discloses identifying devices that are within proximity to one another and exchanging device capabilities and ranking devices capable of performing a group action based on the device capabilities and automatically selecting a device to perform the action based on the ranking.
Kennewick discloses receiving a query intent determination from each of multiple user devices in order to determine a query intent determination more accurately.
Gupta discloses wherein the device capabilities include a capability of an assistant instance resident on one of the user devices in the set of user devices, a language configuration of one of the user devices in the set of user devices, and whether the particular application is installed on one or more of the user devices in the set of user devices, a version of the particular 
Pratt discloses accessing an online service from one of the user devices to determine a cost for and/or ability of the online service to fulfill the group action using the one of the user devices, wherein the device capabilities include the determined cost for and/or ability of the application to fulfill the group action.
Kumar teaches detecting a query for a group task and determining an intent for the query and assisting in performing the group task via a virtual assistant.
“Fandango lets moviegoers order tickets on Google Assistant” discloses detecting a query for an action using multiple devices and using one of the devices to fulfill the action based on their capabilities, including having a specific application installed thereon.

As per Claims 1 and 34, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the specific combination of recited limitations. Although the prior art discloses group action fulfillment using digital assistants resident on devices in an assistance cluster, and while each of the individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features in the specific way they are claimed other than with impermissible hindsight

  Claims 2, 4, 5, 9-12, 15, 16, 18-20, 23-25, and 28 depend upon claim 1 and have all the limitations of claim 1 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621